Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, a method claim, depends on claim 1, an apparatus claim. A method claim depending on an apparatus fails to set forth a clear scope of the claimed invention in that it fails to clarifies a proper statutory category. It is suggested that claim 10 be rewritten to include all limitation of the apparatus to remedy its improper dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shin et al. (US 2015/0282776 A1).
1. An image processing apparatus (X-ray apparatus 500) for a C-arm (arm 530), comprising: a movement control unit (paragraph 0090 says the controller 560 may control the movement of the arm 530. Paragarph 0091 describes arm 530 may be controlled to move in various manner such as rotation and up and down movement ) which moves a C-arm (Fig. 5 shows the arm 530 in a C shape) which irradiates a radiation onto a bone of a subject located on a table and detects the radiation which penetrates the bone to generate a projection image for the bone, along a predetermined route; an image acquiring unit which acquires a plurality of projection images generated by the moving C-arm at every predetermined interval (Figs. 6, 7B; 13-19 illustrate both interval and predetermined route for generating various projection images)  and an image processing unit which generates a combined projection image in which the plurality of acquired projection images is combined, wherein the predetermined interval is an interval at which a continuous panoramic image is generated by connecting the plurality of acquired projection images (Fig. 8 shows a undistorted panoramic image).
2. The image processing apparatus for a C-arm claim 1, wherein a size of the projection image is determined by a size of a radiation detector which is provided at the other end of the C-arm to detect radiation which penetrates the bone and a size of the combined projection image is larger than a size of each of the plurality of projection images (see Fig. 7B, 8 and 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0282776 A1).
Like the claimed invention, Shin teaches an image processing apparatus comprising a controller for controlling a C-arm in a predetermined interval and route such at it enables generating of a panoramic image made by combining different projection images. Shin, however, does not show an imaging model with a patient being lied on a table. Thus, Shin does not mention a front and rear direction for moving the C-arm. 
However, in the medical imaging arena, it is a well-known and commonly accepted practice to image an immobile patient on a patient table to avoid further exacerbating injury. 
As such, it would have been obvious to anyone of ordinary skill in the art to image an immobile patient laying on a table with Shin’s imaging apparatus. Doing so would avoid worsening patient’s injury.  
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shin does not teach an analysis unit which analyzes physical feature information of the subject and set the predetermined route based on the result of the analysis in the manner as required by claim 4. 
Claims 5-8 would have been allowable by virtue of their dependency on claim 4. 
Shin does not teach controlling an operation of a laser in the manner as required by claim 9.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884